Case 8:17-cv-00772-CJC-JDE Document 79 Filed 10/07/19 Page 1 of 2 Page ID #:2921



   1

   2

   3

   4

   5

   6

   7

   8
                            UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10
                           WESTERN DIVISION – LOS ANGELES
  11

  12
       NEOFONIE GMBH, a German                     CASE NO. CV17-00772-CJC-JDE
  13   corporation,                                ORDER GRANTING
  14                                               STIPULATION TO CONTINUE
               Plaintiff/Counter-Defendant,        DEADLINE TO NOTIFY THE
  15                                               COURT RE: CONSENT TO
                                                   TRIAL BEFORE MAGISTRATE
  16   vs.                                         JUDGE JOHN D. EARLY
  17
       ARTISSIMO DESIGNS LLC, a
  18   Delaware limited liability company,
  19
       Defendant/Counter-Plaintiff.
  20

  21         The Court having reviewed the Stipulation to Continue Deadline to Notify
  22   the Court re: Consent to Trial Before Judge John D. Early finds that GOOD
  23   CAUSE IS HEREBY SHOWN to continue the deadline set by Order of the Court
  24   in Dkt. No. 77 associated with the instant matter.
  25   ///
  26   ///
  27   ///                                                  ORDER GRANTING JOINT STIPULATION
                                                              TO CONTINUE DEADLINE TO NOTIFY
  28                                                        COURT RE: CONSENT TO TRIAL BEFORE
                                                                                    MAGISRATE
                                                                     CASE NO. CV17-00772 CJC JDE
Case 8:17-cv-00772-CJC-JDE Document 79 Filed 10/07/19 Page 2 of 2 Page ID #:2922



   1         IT IS HEREBY ORDERED that following date set by Order of the Court in
   2   Dkt. No. 77 should be continued as follows:
   3

   4                 DEADLINE                    CURRENT                PROPOSED
                                               DATE/DEADLINE          DATE/DEADLINE
   5    Provide notification re: Consent to
        trial before Magistrate Judge John      October 3, 2019     October 7, 2019
   6    D. Early.
   7

   8
             IT IS SO ORDERED.
   9

  10

  11   Dated:    ________________,
                 October 7         2019
                                                       Hon. Cormac
                                                             Cormaac J. Carney
  12
                                                      U it d States
                                                      United St t Di   t i t JJudge
                                                                    District    d
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
                                              -2-       ORDER GRANTING JOINT STIPULATION
                                                          TO CONTINUE DEADLINE TO NOTIFY
  28                                                    COURT RE: CONSENT TO TRIAL BEFORE
                                                                               MAGISTRATE
                                                                 CASE NO. CV17-00772-CJC-JDE
